Citation Nr: 1218361	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  07-27 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric disorder, other than PTSD, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Kathy Lieberman, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 1993 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

A hearing was held on December 13, 2007, in St. Petersburg, Florida, before Kathleen K. Gallagher, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of the hearing is in the claims file.

Following the most recent supplemental statement of the case, the Veteran's representative submitted additional evidence to the Board, along with a written waiver of initial RO review of this evidence.  See 38 C.F.R. § 20.1304 (2011).

In February 2011, the Board remanded the Veteran's claim for additional development to include VA treatment records and a VA examination.  The Board finds that the remand directives have been completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a psychiatric disorder to include as secondary to service-connected disabilities is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent and credible evidence establishes that the Veteran has been diagnosed with PTSD by a VA psychologist and that such diagnosis is due to a stressor that is based on 'fear of hostile military or terrorist activity.'


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA is required to meet the notice and duty to assist provisions of 38 U.S.C.A.       §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Without deciding whether these notice and development requirements have been satisfied in the present case, it is the Board's conclusion that the law does not preclude the Board from adjudicating the Veteran's claim.  This is so because the Board is taking action favorable to the Veteran by granting service connection for PTSD.  Further discussion of VA's duties to notify and assist is not required. See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (1992).

LAW AND ANALYSIS

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

In addition to the general rules of service connection noted above, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  Further, 38 C.F.R. § 4.125(a) requires that diagnoses of mental disorders conform to the DSM-IV and that if a diagnosis is not supported by the findings on the examination report, the rating agency shall return the report to the examiner to substantiate the diagnosis.

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a PTSD diagnosis will vary depending upon whether the Veteran engaged in 'combat with the enemy.'  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Participation in combat requires that the Veteran have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99.  If the VA determines the Veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or written statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required - provided that such testimony is found to be 'satisfactory,' i.e., credible and 'consistent with circumstances, conditions or hardships of service.'  See 38 U.S.C.A. § 1154(b);     38 C.F.R. § 3.304(f); Zarycki, 6 Vet. App. at 98.

If, however, the VA determines either that the Veteran did not engage in combat with the enemy or that he did engage in combat, but that the alleged stressor is not combat related, then his lay testimony, in and of itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates his testimony or statements.  Id.  Service department records must support, and not contradict, the claimant's testimony regarding noncombat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994); see also Fossie v. West, 12 Vet. App. 1, 6 (1998) (wherein the Court stated, 'If the Veteran engaged in combat, his/her lay testimony regarding stressors will be accepted as conclusive evidence of the presence of in-service stressors').  If, however, the Veteran was not engaged in combat, he must introduce corroborative evidence of his claimed in- service stressors.

Additionally, if a stressor claimed by a Veteran is related to the Veteran's 'fear of hostile military or terrorist activity' and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  Stressor Determinations for Post Traumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (codified at 38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting the effective date of the rule published on July 13, 2010).  'For purposes of this section, 'fear of hostile military or terrorist activity' means that a Veteran experienced, witnessed or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others . . . , and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.'  75 Fed. Reg. at 39,852.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for PTSD.

Here, the Veteran has alleged the in-service stressors of having exchanged gunfire with the enemy Viet Cong soldiers while on patrol outside his base's perimeter, witnessing the death of a young Vietnamese boy when a Viet Cong soldier hit him in the head with a rifle butt; and witnessing troops being killed by friendly fire.  Another veteran submitted a statement in November 2007 that he remembers the Veteran telling him of the encounter with the enemy while on patrol outside the perimeter.  During the Veteran's hearing, he testified that it was "very scary" when they were being shot at in Vietnam.  Under the new 38 C.F.R. 3.304(f)(3), the Veteran had 'service in a location that would involve 'hostile military or terrorist activity.'  VBA Training Letter 211B (10-05), dated July 16, 2010.  As noted above, the Veteran was stationed in Vietnam during the Vietnam War.   In addition, there is nothing in the record which tends to refute the Veteran's assertions that he witnessed enemy fire and a young Vietnamese boy being killed.  Indeed, the Veteran's fellow serviceman submitted a statement attesting to the Veteran witnessing enemy gunfire.  The Board therefore finds that the Veteran's claimed stressors, involving experiencing enemy fire and witnessing the injury of comrades, and the death of a young Vietnamese boy are consistent with the places, types, and circumstances of the Veteran's service; thus, the Veteran's lay statements alone are sufficient to corroborate the stressors.  

Having established that the Veteran has confirmed stressors, the Board will next look to see if the record shows that he has a diagnosis of PTSD in accordance with the DSM IV and if this diagnosis of PTSD is due to at least one of his confirmed stressors.  See 38 C.F.R. §§ 3.304(f), 4.125(a).

The record shows that the Veteran has been diagnosed with PTSD.  The VA treatment records include numerous diagnoses of PTSD.  Indeed, the July 2006 VA treatment record shows that the Veteran was diagnosed with PTSD by a VA psychologist.  38 C.F.R. § 3.304(f)(3).  Moreover, in a February 2007 VA treatment record, the Veteran was evaluated by the Chief PhD of the PTSD program.  The Veteran was diagnosed with PTSD.  It was noted that the Veteran reported traumatic experiences during active service including witnessing a young boy being killed.  

On the other hand, the Board acknowledges the negative evidence consisting of the April 2011 VA examination report.  The VA examiner reviewed the claims file and determined that the Veteran did not have a diagnosis of PTSD.  In reaching this conclusion, the examiner discussed the Veteran's reported stressors as the examiner appears to determine that the Veteran met all of the other criteria for PTSD except Criterion A.  With respect to the Veteran's stressor of witnessing the killing of a young Vietnamese boy, the examiner noted that the Veteran's reported emotional response was anger and, therefore, criterion A was not met.  However, in a January 2012 letter, a private psychiatrist stated that the Veteran was indeed fearful when he witnessed the killing of the young Vietnamese boy.  With respect to the Veteran's second stressor regarding witnessing enemy fire when he went on patrol, the VA examiner noted that the Veteran's story lacked any credibility and that the Veteran did not have the correct emotional response - fear, helplessness, or horror.  Therefore, again, criterion A was not met.  However, with respect to the VA examiner's conclusion that the Veteran's story lacked any credibility, 38 C.F.R. § 3.304(f)(3) states that ". . . in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor."  The Board notes that there is no clear and convincing evidence to the contrary with respect to the Veteran's stressor of witnessing enemy fire and, therefore, the Veteran's stressor must be conceded.  Thus, the VA examiner's finding that the Veteran's story regarding witnessing enemy fire lacked any credibility renders the opinion that the Veteran does not have PTSD related to the in-service stressor inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The VA treatment records diagnosing the Veteran with PTSD as a result of his stressors of seeing a young Vietnamese boy killed and witnessing enemy fire is further supported by a private medical opinion.  The Veteran's representative submitted a private medical opinion in January 2012 from a clinical psychiatrist, Dr. C.L.R.  In the January 2012 letter, Dr. C.L.R., opined that the Veteran had PTSD and major depressive disorder.  Dr. C.L.R. explained that the Veteran met all the criteria for PTSD.  Dr. C.L.R. discussed the Veteran's stressors and that he felt intense fear at the time of the stressors including when he witnessed the killing of a civilian boy.  This is contrary to the April 2011 VA examiner's opinion that the Veteran did not experience intense fear, helplessness, or horror when the stressor occurred.  Dr. C.L.R. explained that the VA examiner's conclusion that the Veteran does not have PTSD was inconsistent with the diagnostic conclusions made by the Veteran's treatment providers and inconsistent with the symptomatology noted in the VA examination report itself.   In summation, Dr. C.L.R. believed that the Veteran was most accurately diagnosed with polysubstance dependence in remission, major depressive disorder, and PTSD.

Based on the foregoing, the Board finds that the Veteran has a current diagnosis of PTSD conforming to the DSM-IV criteria.  Additionally, the above evidence demonstrates that his current PTSD symptoms are directly linked to the incidents described by the Veteran in his written statements, hearing testimony, in the VA treatment records, and VA examination report.  As such, the Board finds that there is a competent nexus opinion of record.  Therefore, the Board finds that the evidence is in favor of the Veteran's claim of service connection for PTSD.  The evidence shows that the Veteran has a current diagnosis of PTSD based on his reported stressors.  Moreover, this diagnosis is the result of a stressor that is based on 'fear of hostile military activity' as defined by the amended regulations.  Under these circumstances, service connection is warranted for PTSD.  38 C.F.R. § 3.304(f) (2011).  Therefore, the Veteran's claim for service connection for PTSD is granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

Service connection for PTSD is granted.


REMAND

Reasons for Remand: To provide a VA examination, send a notification letter, and obtain Vet Center records.

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

Initially, the Board notes that the Veteran originally requested service connection for a psychiatric disorder on a direct basis.  However, the claims file now contains evidence suggesting a link between the Veteran's psychiatric disorder and his service-connected disabilities.  In a January 2012 letter, Dr. C.L.R. opined that the Veteran's service-connected lumbar spine disability contributed to the development of his major depressive disorder.  The Board notes that the Veteran was only diagnosed with anti-social personality traits by the April 2011 VA examiner, however, the VA treatment records include numerous diagnoses of major depressive disorder, but do not discuss any link between a major depressive disorder and any service-connected disability.  Although the Board acknowledges the favorable medical evidence, the record does not contain adequate medical evidence to decide the claim and a VA examination should be conducted on remand.  38 C.F.R. § 3.159(c) (4) (2011); see also Mariano, 17 Vet. App. 312 (holding that, where there is unrebutted evidence in the record that is favorable to the claim, VA must provide reasons for pursuing further development of the evidence).

In addition, the January 2012 letter includes medical evidence in support of a claim for service connection for a psychiatric disorder on a secondary basis.  However, the Veteran was not provided a notification letter with respect to the elements needed to substantiate a claim for service connection on a secondary basis.  Therefore, on remand, the Veteran should be provided a proper notification letter.

Finally, the record shows that the Veteran's representative reported that the Veteran receives treatment at the Vet Center.  The claims file includes Tampa Vet Center records dated from November 1992 to December 1995.  However, as the Veteran's representative indicated that the Veteran receives current treatment at a Vet Center, the identified records must be requested.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The Veteran must be provided a notification letter to include how secondary service connection is established.

2.  Ask the Veteran to clarify the Vet Center where he receives treatment.  The Veteran should be advised to fully complete a VA Form 21-4142 with the name and address of the Vet Center.  If the records cannot be obtained, the RO should note such in the claims file and notify the Veteran accordingly.

3.  Thereafter, schedule the Veteran for a VA examination to determine the diagnoses of all psychiatric disorders that are present.  The entire claims file must be made available to the examiner for review in conjunction with the examination.  

The examiner should opine as to the relationship, if any, between the Veteran's service-connected disabilities and the psychiatric diagnosis.  To the extent possible, (likely, unlikely, at least as likely as not) the examiner should opine whether a psychiatric disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Aggravation is defined for legal purposes as a permanent worsening of the underlying condition beyond the natural progress of the disorder, versus a temporary flare-up of symptoms.  If the examiner determines that a psychiatric disorder was aggravated by a service-connected disability, the examiner should identify the level of disability caused by the service-connected disability, to the extent possible.  

Additionally, the examiner should state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current psychiatric disability had its onset in active service.  The examiner should also state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current psychiatric disability is causally or etiologically related to his military service as opposed to its being more likely due to some other factor or factors.

(The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it.)

In rendering the opinion(s), the examiner should not resort to mere speculation, but rather should consider that the phrase 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that the current disability is either likely or unlikely the result of an event, injury, or disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to its being the result of some other factor or factors.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important 'that each disability be viewed in relation to its history [,]' 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  When the development requested has been completed, the case should be reviewed by the RO on the complete record.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


